Dear Mr. Alexander:
You requested the opinion of this office concerning a tax levied on behalf of the Public Library (the "Library") of Cameron Parish (the "Parish"). The Library was established by the Parish Police Jury (the "Police Jury") and is governed by a Board of Control (the "Board") as provided in La. R.S. 25:214.
You advised that in 1999 a majority of the voters of the Parish passed a six (6.00) mill tax for the Cameron Parish Public Library District for the purpose of acquiring, constructing, improving, maintaining and/or operating and supporting the Library.
You question whether the Cameron Parish Police Jury can roll back the millage and collect a tax of a lesser amount thereby reducing the amount of ad valorem tax revenues received by the Police Jury for use by the public library and its Board of Control.
In Op. Atty. Gen. 83-766, a copy of which is enclosed, this office summarized the laws relating to parishes, parish libraries, library boards of control and their functions and powers. As stated in that opinion, a library board of control is not a "special district" or a "creature of the legislature". It is an agency of the parish, created by the governing authority of the parish pursuant to authority granted by the legislature for the purpose of operating and administering the parish library system on behalf of the police jury. The opinion further stated that the board's powers are limited solely to the adoption of rules and regulations for its own operation and that of the library, and the selection and employment of certain personnel. R.S. 25:215. The opinion found that Article VI, Section 15 of the 1974 Constitution grants to a police jury general power over the library board of control. Among those general powers is the power to require a library board of control to submit proposed budgets and statements of expenditures as the library board of control is not independent of budgetary control by the governing authority of the parish.
Ops. Atty. Gen. 77-37 and 82-1026 were rescinded insofar as they conflicted with Op. Atty. Gen. 83-766.
In League of Women Voters, et al. v. City of New Orleans, et al.,375 So.2d 1187 (La.App. 4th Cir. 1979), reversed on other grounds,381 So.2d 441 (La. 1980), the court found that there is no requirement for a taxing authority to levy the maximum millage authorized. The court cited Article VII, Section 23 of the Louisiana Constitution as its authority.
Article VII, Section 23 of the Louisiana Constitution provides for the adjustment of ad valorem tax millages. Paragraph A pertains to the first adjustment, which occurred in 1978, and prohibits an increase or decrease in the total amount of ad valorem taxes collected by any taxing authority. This paragraph, which is not pertinent to the Library, is one of the few, if not the only Constitutional or statutory provision, which prohibits a taxing authority from decreasing the amount of ad valorem tax revenues, not levied in connection with a bond issue, it may collect. Paragraph B provides that following the implementation of each subsequent reappraisal and valuation required by Article VII, Section 18 (F), the millages as fixed in each such implementation remain in effect unless changed as permitted by Paragraph (C). Paragraph C allows a taxing authority to collect a larger dollar amount of ad valorem taxes in certain designated circumstances.
Accordingly, it is the opinion of this office that the Police Jury may levy less than the maximum amount of ad valorem tax that is authorized and thus reduce the amount of tax revenues for use by the Library.
Trusting this adequately responds to your request, we remain
Yours very truly,
                                       RICHARD P. IEYOUB Attorney General
                                   BY: __________________________ MARTHA S. HESS Assisant Attorney General
RPI/MSH Enclosure
OPINION: No. 83-766
November 7, 1983
64-1 — LIBRARIES 90 — POLICE JURIES
R.S. 25:211 et seq; 39:1301 et seq.
Review of laws relating to library boards of control and parish library system.
Mr. Thomas F. Jaques State Librarian Louisiana State Library P.O. Box 131 Baton Rouge, Louisiana 70821